Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections Withdrawal
Applicant’s amendment of Claim 12 is acknowledged. Thus, the rejection under 112(b) is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Claim 10 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of Patent Application number 17/339832 (hereinafter Sdrulla).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scopes of these claims are essentially equivalent. The only limitation not claimed in claim 11 of Sdrulla is “a freewheeling diode coupled in parallel to the power semiconductor switch”. FIG. 1 of U.S. Patent Pub. No. 2012/0098573 (hereafter Sasaki) discloses a similar semiconductor device, comprising a freewheeling diode (304) coupled in parallel to the power semiconductor switch (303). It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sdrulla, as taught by Sasaki. The ordinary artisan would have been motivated to modify Sdrulla in the above manner for purpose of improving current detection precision (Para. 33 of Sasaki).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Komo (U.S. Patent Pub. No. 2016/0233202) of record, in view of Seok (U.S. Patent Pub. No. 2014/0118055).
	Regarding Claim 1
	FIG. 5  (annotated below) of Komo discloses a semiconductor device formed on a semiconductor substrate (common in the art), the semiconductor having a first (1), second (2), third (3), and fourth (4) terminals, the semiconductor device comprising: a freewheeling diode (FWD 22) coupled between the first and second terminals; and an Extraction Device (90) structured to be coupled to a conductivity modulation switch device (IGBT 21, the Examiner notes that while IGBTs and other bipolar devices are on, carrier injection into the high-resistance drift region causes its resistivity to decrease, i.e., conductivity modulation) through the third terminal, the Extraction Device further coupled to the second terminal and the fourth terminal. 

    PNG
    media_image1.png
    421
    734
    media_image1.png
    Greyscale

Komo fails to explicitly disclose “the third terminal formed within a drift region of the conductivity modulation switch device”.
	FIG. 6 of Seok discloses a similar semiconductor device, wherein the third terminal (A) formed within a drift region (58) of the conductivity modulation switch device (55). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Komo, as taught by Seok. The ordinary artisan would have been motivated to modify Komo in the above manner for purpose of achieving suitably large breakdown voltages (Para. 11 of Seok).

	Regarding Claim 2
	FIG. 5 (annotated above) of Komo discloses the first terminal (1) is a ground terminal, the second terminal is an output terminal, the third terminal (3) is an extraction terminal, and the fourth terminal (4) is a control input terminal.

	Regarding Claim 3
	Komo discloses the Extraction Device is turned on, the Extraction Device is structured to create a conduction path between the extraction terminal and the output terminal [0069]. Furthermore, the recitation “the Extraction Device is turned on, the Extraction Device is structured to create a conduction path between the extraction terminal and the output terminal” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

	Regarding Claim 5
	FIG. 5 of Komo discloses the freewheeling diode (22) is a PIN diode, Schottky diode, or merged PN-Schottky structure or any type of freewheeling diode.

Claims 4, 6, 7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Komo and Seok, in view of Harrington (U.S. Patent Pub. No. 2016/0254373) of record.
	Regarding Claim 4
	Komo as modified by Seok discloses Claim 1. 
Komo as modified by Seok fails to explicitly disclose “the semiconductor substrate is formed of Silicon or formed of a wide-bandgap material”.
	FIG. 2J of Harrington discloses a similar semiconductor device, wherein the semiconductor substrate is formed of Silicon or formed of a wide-bandgap material [0036]. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Komo, as taught by Harrington. The ordinary artisan would have been motivated to modify Komo in the above manner for purpose of providing good functionality with low cost (Para. 3 of Harrington).
	
	Regarding Claim 6
	FIG. 2B of Harrington discloses the Extraction Device includes a PMOS transistor formed with a thick gate oxide that has a voltage blocking capacity that is in excess of a blocking voltage capacity of any conductivity modulation switch device to which the Extraction Device is connected [0074].
	
	Regarding Claim 7
	FIG. 2J of Harrington discloses the PMOS transistor is a lateral transistor or a vertical transistor.
	
	Regarding Claim 9
	FIG. 2J of Harrington discloses the extraction terminal is coupled to an extraction plug (212) of the conductivity modulation switch device (IGBT).

Claims 10-13 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Harrington (U.S. Patent Pub. No. 2016/0254373) of record, in view of Sugi (U.S. Patent Pub. No. 2005/0062101) of record, in view of Kobayashi (U.S. Patent Pub. No. 2005/0195179) of record, in view of Komo.
	Regarding Claim 10
	FIG. 2J of Harrington discloses a semiconductor device employing conductivity modulation and being voltage controlled, formed on a semiconductor substrate (216), the semiconductor device comprising: a power semiconductor switch (IGBT 207) having a drift region (214) in the semiconductor substrate, and having a gate for controlling operation of the power semiconductor switch [0089], the power semiconductor switch further including an input and an output (inherent for IGBT); an Extraction Plug (212 in 204) formed in the drift region of the power semiconductor switch; an Extraction Device (204) having a control gate (238), the Extraction Device further electrically coupled to the Extraction Plug. The recitation “structured to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off” is only a statement of the inherent properties of the device. The extraction device and the drift region of Harrington are electrically connected each other through the Extraction Plug. It is therefore capable to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off. Para. 89 of Harrington states that the extraction device employs charge balance (removal of extra charge). Para. 89 of Harrington further states that the extraction device controls the ON-OFF timing and provides superior switching speed. MOSFET is a charge-controlled device. When it is used as a switch, it must be driven from a low impedance source capable of sourcing and sinking sufficient current to provide for fast insertion and extraction of the controlling charge (TI Application Report “Fundamentals of MOSFET and IGBT Gate Driver Circuits”, SLUA618A-March 2017-Revised October 2018). When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art MPEP 2145. With respect to the preamble “employing conductivity modulation”, the Examiner notes that while IGBTs and other bipolar devices are on, carrier injection into the high-resistance drift region causes its resistivity to decrease, i.e., conductivity modulation, also see [0089].
	FIG. 2J of Harrington discloses the Extraction Plug (212 in 204) separated from the power semiconductor switch (207), but is silent with respect to by a voltage blocking termination.
	FIG. 18 of Sugi discloses a similar semiconductor device, wherein the bottom of the Extraction Plug (202) is in electrical contact with the drift region (208) of the power semiconductor switch, and the side of the Extraction Plug is surrounded by a voltage blocking termination (205). Thus, the Extraction Plug is separated from the power semiconductor switch by a voltage blocking termination. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Harrington, as taught by Sugi. The ordinary artisan would have been motivated to modify Harrington in the above manner for purpose of improving operation speed (Para. 21 of Sugi).
Harrington as modified by Sugi fails to explicitly disclose “a freewheeling diode coupled in parallel to the power semiconductor switch” and “an extraction device having a control gate electrically coupled to the gate of the power semiconductor switch, and structured to be controlled by a same control signal that controls operation of the power semiconductor switch”.
	FIG. 27 of Kobayashi discloses a similar semiconductor device, wherein an extraction device (831b) having a control gate electrically coupled to the gate of the power semiconductor switch (836), and structured to be controlled by a same control signal that controls operation of the power semiconductor switch [0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Harrington, as taught by Kobayashi. The ordinary artisan would have been motivated to modify Harrington in the above manner for purpose of forming a level shifter circuit (Para. 11 of Kobayashi).
	Harrington as modified by Sugi and Kobayashi fails to explicitly disclose “a freewheeling diode coupled in parallel to the power semiconductor switch”
 	FIG. 5 of Komo discloses a similar semiconductor device, comprising a freewheeling diode (22) coupled in parallel to the power semiconductor switch (21).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Harrington, as taught by Komo. The ordinary artisan would have been motivated to modify Harrington in the above manner for purpose of protecting the circuit from unusual damage caused due to abrupt reduction in the current.
The recitation “the extraction device structured to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).

	Regarding Claim 11
	FIG. 5 of Komo discloses an anode of the freewheeling diode (22) is coupled to the ground terminal of the power semiconductor switch (21), and in which a cathode of the freewheeling diode is coupled to the output of the power semiconductor switch.

	Regarding Claim 12
	FIG. 2J of Harrington discloses a semiconductor module, comprising: a first semiconductor substrate (216 in 207) including: a power semiconductor switch (IGBT 207) having a drift region (214) in the semiconductor substrate, and having a gate for controlling operation of the power semiconductor switch, and an Extraction Plug (212 in 204) in electrical contact with the drift region of the power semiconductor switch, the Extraction Plug separated from the power semiconductor switch; and a second semiconductor substrate (216 in 204) electrically connected to the first semiconductor substrate, the second semiconductor substrate including: an Extraction Device (204) having a control gate, the Extraction Device further electrically coupled to the Extraction Plug. The recitation “structured to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off” is only a statement of the inherent properties of the device. The extraction device and the drift region of Harrington are electrically connected each other through the Extraction Plug. It is therefore capable to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off. Para. 89 of Harrington states that the extraction device employs charge balance (removal of extra charge). Para. 89 of Harrington further states that the extraction device controls the ON-OFF timing and provides superior switching speed. MOSFET is a charge-controlled device. When it is used as a switch, it must be driven from a low impedance source capable of sourcing and sinking sufficient current to provide for fast insertion and extraction of the controlling charge (TI Application Report “Fundamentals of MOSFET and IGBT Gate Driver Circuits”, SLUA618A-March 2017-Revised October 2018). When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art MPEP 2145. With respect to the preamble “employing conductivity modulation”, the Examiner notes that while IGBTs and other bipolar devices are on, carrier injection into the high-resistance drift region causes its resistivity to decrease, i.e., conductivity modulation, also see [0089].
FIG. 2J of Harrington discloses the Extraction Plug (212 in 204) separated from the power semiconductor switch (207), but is silent with respect to by a voltage blocking termination.
	FIG. 18 of Sugi discloses a similar semiconductor device, wherein the bottom of the Extraction Plug (202) is in electrical contact with the drift region (208) of the power semiconductor switch, and the side of the Extraction Plug is surrounded by a voltage blocking termination (205). Thus, the Extraction Plug is separated from the power semiconductor switch by a voltage blocking termination. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Harrington, as taught by Sugi. The ordinary artisan would have been motivated to modify Harrington in the above manner for purpose of improving operation speed (Para. 21 of Sugi).
Harrington as modified by Sugi fails to explicitly disclose “a freewheeling diode coupled in parallel to the power semiconductor switch” and “an extraction device having a control gate electrically coupled to the gate of the power semiconductor switch, and structured to be controlled by a same control signal that controls operation of the power semiconductor switch”.
	FIG. 27 of Kobayashi discloses a similar semiconductor device, wherein an extraction device (831b) having a control gate electrically coupled to the gate of the power semiconductor switch (836), and structured to be controlled by a same control signal that controls operation of the power semiconductor switch [0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Harrington, as taught by Kobayashi. The ordinary artisan would have been motivated to modify Harrington in the above manner for purpose of forming a level shifter circuit (Para. 11 of Kobayashi).
The recitation “the extraction device structured to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
	Harrington as modified by Sugi and Kobayashi fails to explicitly disclose “a freewheeling diode coupled in parallel to the power semiconductor switch”
 	FIG. 5 of Komo discloses a similar semiconductor device, comprising a freewheeling diode (22) coupled in parallel to the power semiconductor switch (21).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Harrington, as taught by Komo. The ordinary artisan would have been motivated to modify Harrington in the above manner for purpose of protecting the circuit from unusual damage caused due to abrupt reduction in the current.

	Regarding Claim 13
	FIG. 2J of Harrington discloses the second semiconductor substrate is formed of Silicon or formed of a wide-bandgap material [0062].

	Regarding Claim 15
	FIG. 5 o Komo discloses the freewheeling diode is a PIN diode, Schottky diode, or merged PN-Schottky structure or any type of freewheeling diode.

	Regarding Claim 16
	FIG. 2J of Harrington discloses the Extraction Device includes a PMOS transistor formed with a thick gate oxide that has a voltage blocking capacity that is in excess of a blocking voltage capacity of any conductivity modulation switch device to which the Extraction Device is connected.
	
	Regarding Claim 17
	FIG. 2J of Harrington discloses the PMOS transistor is a lateral transistor or a vertical transistor.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Harrington, Sugi, Kobayashi and Komo, in view of Sugawara (U.S. Patent Pub. No. 2013/0001703) of record.
	Regarding Claim 14
Harrington as modified by Sugi, Kobayashi and Komo discloses Claim 12.
Harrington as modified by Sugi, Kobayashi and Komo fails to disclose “the wide-bandgap material comprises diamond, Ga2O3, GaN, or SiC”.
	FIG. 2 of Sugawara discloses a similar semiconductor device, wherein the wide-bandgap material comprises diamond, Ga2O3, GaN, or SiC [0246]. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Harrington, as taught by Sugawara. The ordinary artisan would have been motivated to modify Harrington in the above manner for purpose of high breakdown voltage (Para. 2 of Sugawara).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's arguments with respect to Harrington have been considered but they are not persuasive. The Applicant first argues that “Harrington's SJ power device is not a device that uses conductivity modulation at all, but instead is a unipolar device MOSFET that uses only one type of charge carrier”. The Examiner respectfully disagrees. FIG. 2J of Harrington discloses a power semiconductor switch (IGBT 207) structured to employ conductivity modulation in a drift region (214), because while IGBTs and other bipolar devices are on, carrier injection into the high-resistance drift region causes its resistivity to decrease, i.e., conductivity modulation. The Applicant next argues that “Harrington's column structure 212 does not and cannot function as a plug to remove charge carriers through the lower part of the drift region when the power semiconductor device turns off”. The Examiner respectfully disagrees. The recitation “the extraction device structured to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off” is only a statement of the inherent properties of the device. The extraction device and the drift region of Harrington are electrically connected each other through the Extraction Plug. It is therefore capable to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off. Para. 89 of Harrington states that the extraction device employs charge balance (removal of extra charge). Para. 89 of Harrington further states that the extraction device controls the ON-OFF timing. MOSFET is a charge-controlled device. When it is used as a switch, it must be driven from a low impedance source capable of sourcing and sinking sufficient current to provide for fast insertion and extraction of the controlling charge. TI Application Report “Fundamentals of MOSFET and IGBT Gate Driver Circuits”, SLUA618A-March 2017-Revised October 2018 provides documentary evidence. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art MPEP 2145. The Applicant also recites [0037] of Harrington to argue that “the majority of Harrington's P-type column structures are not even connected to Harrington's lateral MOSFET devices”. However, the recited paragraph is only an alternative embodiment, which is different from the preferred embodiment shown in FIG. 2J. FIG. 2J of Harrington clearly shows that the Extraction Plug 212 is in electrical contact with the drift region of the power semiconductor switch. The extraction device and the drift region of Harrington are electrically connected each other through the Extraction Plug. The Applicant further argues that Harrington's p-type column 212 cannot act as an Extraction Plug, as column 212 is not structured to remove charge carriers, but is instead merely a structure to "maintain charge balance" with the alternate N-type columns. (Harrington, paragraph [0067]). Nor is Harrington's p-type column 212 even coupled to any structure that is capable of extracting charge carriers. The Examiner respectfully submits that “charge balance” involves removal of extra charge when the switch is turned off. The extraction device and the drift region of Harrington are electrically connected each other through the Extraction Plug. It is therefore capable to remove charge carriers from the drift region through the Extraction Plug when the power semiconductor switch is turned off. MOSFET is a charge-controlled device. When it is used as a switch, it must be driven from a low impedance source capable of sourcing and sinking sufficient current to provide for fast insertion and extraction (removal) of the controlling charge. Applicant’s arguments mainly rely on what it does rather than what it is, which fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim, and thus renders the claims indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). MPEP 2173. Applicant's arguments with respect to Sugi have been considered but they are not persuasive. The Applicant argues that “Sugi's polysilicon conductor 108 is formed as part of his "trench isolation region" 105, and is not in electrical contact with Sugi's drift region 208”. The Examiner respectfully submits that the Extraction Plug of Sugi recited in the Office Action is middle 108, which is formed in a trench that isolates the Extraction Plug from the main switch, but is in electrical contact with the drift region 208 from the bottom side. Applicant's arguments with respect to Kobayashi are not persuasive. The Applicant argues that “Kobayashi is directed to a display device driver circuit (abstract), and does not include any power semiconductor switch”. The Examiner respectfully disagrees. The IGBTs 835 and 836 are power semiconductor switch [0010].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892